Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-14, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed sequentially performing a set of buffer transactions on a plurality of buffers in response to a number of the plurality of buffers being less than a number of buffer transactions to be performed, as recited in the independent claims as a whole.  
Levinsky (US 2016/0055001) discloses in an instruction buffer comprising a read pointer to indicate a given bank of a plurality of banks and selecting a subset of the plurality of banks to form a dispatch group (abstract).  Each bank is configured to receive program instructions from an Instruction Fetch Unit (IFU) (¶ 65).  Control circuitry associated with the Banks is configured to decode received addresses and determine locations within the banks for read and write operations (¶ 68).
Burger (US 2017/0083337) discloses instruction prefetching comprising a block based processor core for executing a plurality of instruction blocks based on prefetch logic and a local buffer (abstract).  The local buffer implements a streaming instruction buffer and instruction are stored in sequential order (¶ 108).  There may be various numbers of instructions in instruction blocks (¶ 58).
However, none of the discovered references anticipate or obviate the claimed sequentially performing a set of buffer transactions on a plurality of buffers in response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199